
	

114 HRES 798 IH: Affirming the votes of the eight countries including the United States opposing the Sixty-ninth World Health Assembly resolution titled, “Health conditions in the occupied Palestinian territory, including east Jerusalem, and in the occupied Syrian Golan”.
U.S. House of Representatives
2016-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 798
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2016
			Mr. Fleming (for himself, Mr. Engel, Mr. Zeldin, and Mr. Brendan F. Boyle of Pennsylvania) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Affirming the votes of the eight countries including the United States opposing the Sixty-ninth
			 World Health Assembly resolution titled, Health conditions in the occupied Palestinian territory, including east Jerusalem, and in the
			 occupied Syrian Golan.
	
	
 Whereas the World Health Assembly is the decisionmaking body of the World Health Organization and sets policies for the Organization;
 Whereas the Sixty-ninth World Health Assembly adopted several resolutions, with topics spanning from the prevention and control of non-communicable diseases, ending childhood obesity, air pollution, and healthy aging;
 Whereas the Sixty-ninth World Health Assembly adopted its only country-specific resolution requesting the Director-General “to report and make practical recommendations on the health conditions in the occupied Palestinian territory, including east Jerusalem, and in the occupied Syrian Golan”, at the next annual World Health Assembly;
 Whereas the resolution uniquely singles out the State of Israel, diverting resources from global health challenges towards a politically motivated agenda;
 Whereas seven nations joined the United States in condemning this resolution, Australia, Canada, Guatemala, Israel, Micronesia (Federated States of), Papua New Guinea, and Paraguay;
 Whereas the Sixty-ninth World Health Assembly ignored the public health crisis caused by the violence in Syria, which has seen outbreaks of polio, leishmaniasis, and cholera, and where regime and associated forces have targeted medical facilities and providers, leaving Syrians with fewer places to access care;
 Whereas the State of Israel continues to provide medical care to Palestinians and facilitate workshops for Palestinian health care professionals;
 Whereas the Coordinator of Government Activities in the Territories Unit (COGAT) reported “over 190,000 entrances from the West Bank into Israel for Palestinians receiving medical treatment in Israel and their companions in 2015”;
 Whereas Israel continues to treat Syrians fleeing the Syrian civil war in hospitals that Israel erected on its border with Syria for that purpose;
 Whereas the World Health Organization adopted similar country-specific and biased resolutions targeting Israel at the Sixty-seventh World Health Assembly in 2014, and again at the Sixty-eighth World Health Assembly in 2015; and
 Whereas the United States has consistently remained opposed to these resolutions noting that the resolutions are inconsistent “with the shared objective of a Health Assembly focused purely on public health that refrained from singling out countries on a political basis”: Now, therefore, be it
	
 That the House of Representatives— (1)affirms the votes of the eight countries including the United States opposing the Sixty-ninth World Health Assembly resolution titled, “Health conditions in the occupied Palestinian territory, including east Jerusalem, and in the occupied Syrian Golan”;
 (2)urges the World Health Assembly to annul the aforementioned resolution; and (3)urges the World Health Organization to abide by their stated goals of leadership on critical health matters and cease engagement on matters of political nature.
			
